Citation Nr: 1404501	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis with sinusitis.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, to include post cholecystectomy syndrome and to include as due to an undiagnosed illness or medically unexplained multi-system illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served in the Army National Guard with confirmed periods of active duty from March 2000 to July 2000, March 2003 to May 2003, December 2003 to March 2005, and April 2009 to May 2010.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board has characterized the Veteran's claim for service connection for rhinitis as including sinusitis and his claim for service connection for irritable bowel syndrome to be one for service connection for gastrointestinal disability, to include post cholecystectomy syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to service connection for a gastrointestinal disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's allergic rhinitis and sinusitis are related to his active service.


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis with sinusitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran claims that he has had chronic sinus allergies since his deployments in Kuwait and Iraq.  He believes the chronic sinus problems are related to overseas exposure to burning feces, smoke, dust, exhaust fumes, and other environmental toxins.

His military records confirm his presence in Kuwait and Iraq during two deployments:  from December 9, 2004, to February 6, 2005, and again from April 2, 2010, to April 25, 2010.  

His service treatment records indicate the Veteran was treated for colds, upper respiratory infections, trouble breathing, and sinus problems periodically throughout his service.  His February 2000 enlistment examination is silent as to any abnormalities.  In an August 2005 examination, however, the Veteran reported a history of sinusitis and chronic bronchitis "when younger."  A November 2005 post-deployment questionnaire indicates the Veteran reported trouble breathing and exposure to chemicals, smoke from burning trash and feces, vehicle exhaust, tent smoke, fuels, sand, and dust.  Also of record is a February 2005 statement from a military physician's assistant (PA) indicating the Veteran slept in an ammunition bunker and may have been exposed to chemicals while on active duty.  The Veteran was treated for congestion, diagnosed as a sinus infection, in July 2009.  On his March 2010 second post-deployment questionnaire, the Veteran again reported trouble breathing and problems with allergies with exposure to fuel, smoke, and other toxins.  An April 2011 record notes that the Veteran reported a history of sinusitis and allergic rhinitis.

After service, the Veteran's VA outpatient treatment records further confirm periodic treatment for "chronic sinus issues."  Records from 2010 to 2012 indicate ongoing treatment for "seasonal allergies," although an August 2012 note indicates the treating provider was unsure if the Veteran's chronic sinus issues were truly allergy related.  An April 2011 note further indicates "nasal sores."    

The Veteran was afforded a VA examination in June 2011.  The examiner noted the Veteran's pertinent medical history and current complaints.  Significantly, the examiner noted that the Veteran claimed the chronic nasal congestion began sometime in July 2009, during his second deployment.  The Board notes, however, that service treatment records indicate a self-reported history of seasonal allergies in 2005.  The examiner further noted the Veteran's toxin exposure overseas.  

Seasonal allergic rhinitis with sinusitis was not found at the time of the June 2011 VA examination.  However, in light of the Veteran's medical history and the recurring nature of the condition, the examiner still diagnosed the Veteran with seasonal allergic rhinitis with sinusitis.  With regard to etiology, the examiner found it "at least as likely as not" that the Veteran's condition is related to toxin exposure during his deployment in Southwest Asia.  The opinion was based on a thorough review of the record, the fact that the examiner found no other significant risk factors for the condition, and the Veteran's report of onset coincided with deployment overseas. 

In short, the Veteran's service treatment records confirm ongoing complaints and treatment for chronic sinus and nasal problems and problems breathing.  His military records confirm his deployment in Iraq and Kuwait with exposure to various environmental and industrial toxins.  After service, chronic sinus problems continued, diagnosed as seasonal allergic rhinitis with sinusitis.  Although the condition was not active at the time of the June 2011 VA examination, the examiner still opined the recurring condition was at least as likely as not related to his the Veteran's military service.  

Thus, the Board finds the evidence supportive of the claim is at least in equipoise with that against the claim.  Accordingly, service connection is warranted for the Veteran's allergic rhinitis with sinusitis.


ORDER

Entitlement to service connection for allergic rhinitis with sinusitis is granted.


REMAND

The Veteran claims he has a gastrointestinal disorder, manifested by chronic diarrhea, stomach upset and reflux, due to toxin exposure in Kuwait and Iraq during his active duty service.  He originally claimed the condition as irritable bowel syndrome.  

His military records confirm his presence in Kuwait and Iraq from December 9, 2004, to February 6, 2005, and from April 2, 2010, to April 25, 2010.  The records, to include 2005 and 2010 post-deployment questionnaires, further indicate exposure to industrial and environmental toxins, such as smoke, dust, and burning trash and feces.  Also of record is a February 2005 statement from a military physician's assistant (PA) indicating the Veteran slept in an ammunition bunker and may have been exposed to chemicals while on active duty.

The record reflects that the Veteran underwent gallbladder/stomach surgery (cholecystectomy) in October 2001, in between periods of active duty and prior to any of his overseas deployments.  The Veteran complained of chronic diarrhea immediately after the October 2001 cholecystectomy.

Even so, the Veteran maintains he contracted some additional, separate gastrointestinal disorder in the military during his deployments or, in the alternative, his overseas deployments aggravated any manifestations he was having from the cholecystectomy.

A presumption exists for Persian Gulf War veterans who exhibit objective indications of a qualifying chronic disability to a degree of 10 percent or more and such cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a).  The signs or symptoms covered under this presumption include gastrointestinal disorders.  See 38 C.F.R. § 3.317 (a)-(b).

His service treatment records confirm chronic complaints of acid reflux, heartburn, frequent indigestion, chronic diarrhea, and loose stools "of unknown origin."  After service, VA outpatient treatment records similarly confirm chronic, ongoing, complaints and treatment for reflux, nausea, chronic diarrhea, and weight loss.  2010 and 2011 records indicate the chronic diarrhea may be due to irritable bowel syndrome.  Although the treating provider in December 2010 indicated "I do feel he has IBS," it is unclear if the diagnosis was ever confirmed.  In September 2011 reflux or a gastric ulcer was suspected.  In January 2012, a diagnosis of gastro-esophageal reflux disorder (GERD) was noted.  Records from 2005 note the Veteran's chronic diarrhea complaints "since the cholecystectomy."

The Veteran was afforded a VA examination in June 2011 where the examiner essentially diagnosed the Veteran with post-cholecystectomy syndrome relating all of the Veteran's gastrointestinal complaints to the 2001 surgery and not any incident of his active military service.  The Board finds the opinion inadequate.  The examiner did not reconcile whether the Veteran has any other gastrointestinal disorders, such as GERD, gastric ulcer, or IBS, which are noted in the VA outpatient treatment records and, if so, the etiology of those disorders.  The examiner did not reconcile whether the Veteran's chronic complaints of chronic diarrhea are due to an undiagnosed illness separate and distinct from the cholecystectomy.  The examiner also did not address whether the post-cholecystectomy syndrome was aggravated by the Veteran's active military service.  A new VA examination is required.

In addition, while the case is in remand status, the originating agency should obtain any VA outpatient treatment records for the period from August 2012 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all gastrointestinal disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should take into account the Veteran's confirmed service in Iraq and Kuwait during the Persian Gulf War, and his ongoing complaints of and treatment for chronic diarrhea, nausea, reflux, and weight loss throughout his active service.  

The examiner should identify all gastrointestinal disorders that have been present at any time during the pendency of the claim.  

With respect to the Veteran's post cholecystectomy syndrome, the examiner should state whether the evidence clearly and unmistakably establishes both that the disability existed prior to and did not permanently increase in severity as a result of the Veteran's periods of active duty from 2003 to 2005 and 2009 to 2010.

With respect to each additional gastrointestinal disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.

If the Veteran has a gastrointestinal disorder that is not attributable to any known diagnosis, the examiner should so state and should identify any objective signs and symptoms of the disorder.

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative are to be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond. Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


